   Case 2:17-cr-00003-MHT-SRW Document 110 Filed 07/30/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )       CRIMINAL ACTION NO.
   v.                               )           2:17cr03-MHT
                                    )               (WO)
MICHAEL LEE MORRIS                  )

                                 ORDER

    Upon     consideration        of     defendant       Michael        Lee

Morris’s petition for early termination of supervised

release,    which    the   government      and     the   United   States

Probation     Officer      do     not     oppose,        and   of       the

recommendation of the Probation Officer that defendant

Morris’s     remaining     term     of    supervised       release       be

terminated     due   to    his    successful        adjustment      under

supervision, it is ORDERED that the petition for early

termination     of    supervised         release     (Doc.     106)      is

granted; that defendant Michael Lee Morris’s term of

supervised release is terminated; and that defendant

Morris is discharged.

    DONE, this the 30th day of July, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
